956 F.2d 1162
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aleda M. BUNCH, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,M.D., Defendant-Appellee.
No. 91-1796.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided March 11, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   William M. Nickerson, District Judge.  (CA-91-1115-WN)
Aleda M. Bunch, appellant pro se.
Christopher Bowmar Mead, Office of the United States Attorney, Baltimore, Md., Eileen Marie Houghton, Office of General Counsel, United States Department of Health and Human Services, Washington, D.C., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Aleda M. Bunch appeals from the district court's order denying Bunch's request for declaratory relief against the Department of Health and Human Services.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Bunch v. Sullivan, No. CA-91-1115-WN (D.Md Sept. 18, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bunch's motion for leave to file a joint appendix is granted.   The appendix is incorporated into the record